Case 3:21-cv-00071-B Document 1 Filed 01/12/21                   Page 1 of 11 PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


LOURDES SANCHEZ                                                             PLAINTIFF


vs.                                 No. 3:21-cv-71


SHIRLEY A. PALACIOS and                                                  DEFENDANTS
JORGE T. GUARDADO


                              ORIGINAL COMPLAINT


       COMES NOW Plaintiff Lourdes Sanchez (“Plaintiff”), by and through her

attorney Josh Sanford of Sanford Law Firm, PLLC, and for her Original Complaint

against Defendants Shirley A. Palacios and Jorge T. Guardado (collectively

“Defendant” or “Defendants”), she does hereby state and allege as follows:

                      I.      PRELIMINARY STATEMENTS

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), for declaratory judgment, monetary damages,

liquidated damages, prejudgment interest, and costs, including reasonable

attorneys’ fees as a result of Defendants’ failure to pay Plaintiff overtime

compensation for all hours that Plaintiff worked in excess of forty per week.

       2.     Plaintiff also brings this action under the Families First Coronavirus

Response Act, Division E—Emergency Paid Sick Leave Act, 29 U.S.C. § 2601, et

seq. (“FFCRA”), for declaratory judgment, monetary damages, reinstatement, and

a reasonable attorney’s fee and costs as a result of Defendants’ failure to provide

paid sick time to Plaintiff and Plaintiff’s wrongful termination under the FFCRA.

                                       Page 1 of 11
                       Lourdes Sanchez v. Shirley A. Palacios, et al.
                         U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                    Original Complaint
 Case 3:21-cv-00071-B Document 1 Filed 01/12/21                    Page 2 of 11 PageID 2



                         II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Northern District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       4.     Defendant conducts business within the State of Texas.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Texas has personal jurisdiction over Defendants,

and Defendants therefore “reside” in Texas.

       6.     The acts complained of herein were committed and had their

principal effect against Plaintiff within the Dallas Division of the Northern District of

Texas, and venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                  III.    THE PARTIES

       7.     Plaintiff is an individual and resident of Dallas County.

       8.     Separate Defendant Shirley A. Palacios (“Palacios”) is an individual

and resident of Texas.

       9.     Separate Defendant Jorge T. Guardado (“Guardado”) is an

individual and resident of Texas.

       10.    Defendants do business as JSE Freight Solution, Inc., which is an

inactive corporation listed with the Texas Secretary of State.

                          IV.     FACTUAL ALLEGATIONS

       11.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       12.    Defendant’s primary business is booking freight loads.

                                         Page 2 of 11
                         Lourdes Sanchez v. Shirley A. Palacios, et al.
                           U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                      Original Complaint
 Case 3:21-cv-00071-B Document 1 Filed 01/12/21                    Page 3 of 11 PageID 3



       13.     Palacios had the power to hire and fire Plaintiff, often supervised

Plaintiff’s work and determined her work schedules, and made decisions

regarding Plaintiff’s pay, or lack thereof.

       14.     Palacios, at relevant times, exercised supervisory authority over

Plaintiff in relation to her work schedule, pay policy and the day-to-day job duties

that Plaintiff’s jobs entailed.

       15.     Guardado had the power to hire and fire Plaintiff, often supervised

Plaintiff’s work and determined her work schedules, and made decisions

regarding Plaintiff’s pay, or lack thereof.

       16.     Guardado, at relevant times, exercised supervisory authority over

Plaintiff in relation to her work schedule, pay policy and the day-to-day job duties

that Plaintiff’s jobs entailed.

       17.     Defendants are “employers” within the meanings set forth in the

FLSA, and were, at all times relevant to the allegations in this Complaint,

Plaintiff’s employers.

       18.     Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or

sold in interstate commerce, or who handle, sell, or otherwise work with goods or

materials that have been moved in or produced for interstate commerce, such as

vehicles and fuel.

       19.     Defendants’ annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that




                                         Page 3 of 11
                         Lourdes Sanchez v. Shirley A. Palacios, et al.
                           U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                      Original Complaint
Case 3:21-cv-00071-B Document 1 Filed 01/12/21                   Page 4 of 11 PageID 4



are separately stated) during each of the three calendar years preceding the filing

of this Complaint.

      20.    At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA.

      21.    Plaintiff worked for Defendants as a dispatcher from May of 2018

until June of 2020.

      22.    Plaintiff’s primary duties were to book loads for trucking companies.

      23.    Plaintiff was paid on a piece-rate basis; she was not paid a salary

and she was not paid by the hour.

      24.    Plaintiff was paid $50.00 for each load she booked.

      25.    At all relevant times herein, Defendants directly hired Plaintiff to

work on their behalf, paid her wages and benefits, controlled her work schedule,

duties, protocols, applications, assignments and employment conditions, and kept

at least some records regarding their employment.

      26.    Defendants classified Plaintiff as an independent contractor and

exempt from the overtime requirements of the FLSA.

      27.    Plaintiff’s work followed the usual path of employer-employee

relationships; Defendant treated her as an independent contractor only for tax

purposes and for Defendant’s convenience.

      28.    Defendant, at all times relevant hereto, knew that Plaintiff was acting

as an employee, rather than as an independent contractor, and treated her as an

employee.




                                       Page 4 of 11
                       Lourdes Sanchez v. Shirley A. Palacios, et al.
                         U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                    Original Complaint
 Case 3:21-cv-00071-B Document 1 Filed 01/12/21                   Page 5 of 11 PageID 5



       29.    Defendant expected Plaintiff to work, and Plaintiff generally did

work, from around 6:30 AM until 5:00 or 6:00 PM. Although there was no set time

to clock out or end the workday, Defendant would determine when the workday

ended because Defendant controlled Plaintiff’s workload.

       30.    Defendant required Plaintiff to satisfy whatever needs and

requirements Defendant and Defendant’s customers had.

       31.    Defendant expected Plaintiff to follow Defendant’s policies regarding

her employment.

       32.    Plaintiff was required to complete the tasks Defendant assigned to

her or risk being disciplined, including termination.

       33.    Plaintiff did not manage Defendant’s enterprise or a customarily

recognized subdivision of the enterprise.

       34.    Plaintiff did not exercise discretion and independent judgment with

respect to any matters of significance.

       35.    Plaintiff sought direction from Defendants in lieu of making

significant decisions on her own.

       36.    Plaintiff was hired to work for Defendant for a continuous and

ongoing period of time.

       37.    Plaintiff did not select any employees for hire, nor did she have any

ability to fire employees.

       38.    Plaintiff did not have any control of or authority over any employee’s

rate of pay or working hours.




                                        Page 5 of 11
                        Lourdes Sanchez v. Shirley A. Palacios, et al.
                          U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                     Original Complaint
 Case 3:21-cv-00071-B Document 1 Filed 01/12/21                      Page 6 of 11 PageID 6



        39.       Defendant determined Plaintiff’s pay scale for services without input

from or negotiation with Plaintiff.

        40.       Defendant set prices for services without input from or negotiation

with Plaintiff.

        41.       Defendant made decisions regarding advertising Defendant’s

business without Plaintiff’s input.

        42.       Defendant made decisions regarding what new business to pursue

or take without Plaintiff’s input.

        43.       Plaintiff did not negotiate contracts or prices with Defendant’s

customers.

        44.       Defendant directed Plaintiff in her job duties.

        45.       Plaintiff had no investment in Defendant’s business or operations.

        46.       At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

        47.       Plaintiff regularly worked more than forty hours per week.

        48.       Plaintiff estimates she worked approximately sixty to seventy hours

per week.

        49.       Defendants did not pay Plaintiff an overtime premium for hours

worked over forty per week.

        50.       Plaintiff called Guardado each morning when she began work.

        51.       Plaintiff has timestamped emails for each load that she booked.

        52.       Defendants told Plaintiff that she was required to be available 24

hours per day, 7 days per week.

                                           Page 6 of 11
                           Lourdes Sanchez v. Shirley A. Palacios, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                        Original Complaint
Case 3:21-cv-00071-B Document 1 Filed 01/12/21                   Page 7 of 11 PageID 7



      53.    Defendants knew or should have known that Plaintiff was working

additional hours off-the-clock for which they were not compensated.

      54.    At all relevant times herein, Defendants have deprived Plaintiff of

proper overtime compensation for all the hours worked over forty per week.

      55.    Defendants knew or showed reckless disregard for whether their

actions violated the FLSA.

      56.    In June of 2020, Plaintiff began manifesting symptoms associated

with COVID-19.

      57.    On June 23, Plaintiff was tested for COVID-19.

      58.    On June 27, Plaintiff received positive test results.

      59.    Plaintiff notified Defendants that she was unable to work due to her

COVID-19 diagnosis and asked for paid sick leave pursuant to the FFCRA, but

Defendants refused to provide her with paid sick leave.

      60.    On June 29, Defendants notified Plaintiff that her employment had

been terminated.

        V.     FIRST CAUSE OF ACTION—VIOLATION OF THE FLSA

      61.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      62.    Plaintiff asserts these claims for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

      63.    At all relevant times, Defendants have been Plaintiff’s “employer”

within the meaning of the FLSA, 29 U.S.C. § 203.




                                       Page 7 of 11
                       Lourdes Sanchez v. Shirley A. Palacios, et al.
                         U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                    Original Complaint
 Case 3:21-cv-00071-B Document 1 Filed 01/12/21                    Page 8 of 11 PageID 8



       64.     At all relevant times, Defendant has been an enterprise engaged in

commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       65.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40

each week and to pay 1.5x regular wages for all hours worked over 40, unless an

employee meets certain exemption requirements of 29 U.S.C. § 213 and

accompanying DOL regulations.

       66.     Defendants misclassified Plaintiff as exempt from the overtime

requirements of the FLSA.

       67.     Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendants failed to pay Plaintiff an overtime rate of 1.5x her regular rate

of pay for all hours worked over 40 each week.

       68.     Defendants failed to pay Plaintiffs for all hours worked.

       69.     Defendants’ failure to pay Plaintiff all overtime wages was willful.

       70.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

      VI.     SECOND CLAIM FOR RELIEF—VIOLATION OF THE FFCRA

       71.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully set forth herein.

       72.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FFCRA, 29 U.S.C. § 5101, et seq.

                                         Page 8 of 11
                         Lourdes Sanchez v. Shirley A. Palacios, et al.
                           U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                      Original Complaint
 Case 3:21-cv-00071-B Document 1 Filed 01/12/21                   Page 9 of 11 PageID 9



       73.    At all relevant times, Defendants were Plaintiff’s “employers” within

the meaning of the FFCRA, 29 U.S.C. § 5110(2).

       74.    At all relevant times, Plaintiff was an “employee” within the meaning

of the FFCRA, 29 U.S.C. § 5110(1).

       75.    Section 5102 of the FFCRA requires employers to provide paid sick

leave to each full-time employee for up to eighty hours. Any employer who fails to

provide paid sick leave shall be considered to have failed to pay minimum wages

in violation of the FLSA.

       76.    Defendants failed to pay Plaintiff sick leave, despite Plaintiff’s

entitlement thereto.

       77.    Defendants terminated Plaintiff’s employment in violation of Section

5104 of the FFCRA.

       78.    Defendants knew or should have known that their practices violated

the FFCRA.

       79.    Defendants’ conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       80.    By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for, and Plaintiff seeks, monetary damages, liquidated damages,

reinstatement, prejudgment interest, and costs, including reasonable attorney’s

fees as provided by the FFCRA.

                            VII.    PRAYER FOR RELIEF

       WHEREFORE,           premises      considered,       Plaintiff    Lourdes   Sanchez

respectfully prays as follows:

                                        Page 9 of 11
                        Lourdes Sanchez v. Shirley A. Palacios, et al.
                          U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                     Original Complaint
Case 3:21-cv-00071-B Document 1 Filed 01/12/21                 Page 10 of 11 PageID 10



       A.     That each Defendant be summoned to appear and answer this

Complaint;

       B.     A declaratory judgment that Defendants’ practices alleged herein

violate the FLSA and its related regulations;

       C.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA and its related regulations;

       D.     Judgment for liquidated damages pursuant to the FLSA and its

related regulations;

       E.     Judgment for damages suffered by Plaintiff for all unpaid wages

under the FFCRA and its related regulations;

       F.     Judgment for liquidated damages pursuant to the FFCRA and its

related regulations;

       G.     Reinstatement of Plaintiff to her former employment under 29 U.S.C.

§ 216(b);

       H.     An order directing Defendants to pay Plaintiff prejudgment interest, a

reasonable attorney’s fee and all costs connected with this action; and

       I.     Such other and further relief as this Court may deem just and

proper.




                                      Page 10 of 11
                       Lourdes Sanchez v. Shirley A. Palacios, et al.
                         U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                    Original Complaint
Case 3:21-cv-00071-B Document 1 Filed 01/12/21              Page 11 of 11 PageID 11



                                          Respectfully submitted,

                                          PLAINTIFF LOURDES SANCHEZ

                                          SANFORD LAW FIRM, PLLC
                                          Kirkpatrick Plaza
                                          10800 Financial Centre Parkway, Suite 510
                                          Little Rock, Arkansas 72211
                                          Telephone: (501) 221-0088
                                          Facsimile: (888) 787-2040

                                          /s/ Josh Sanford
                                          Josh Sanford
                                          Tex. Bar No. 24077858
                                          josh@sanfordlawfirm.com




                                   Page 11 of 11
                    Lourdes Sanchez v. Shirley A. Palacios, et al.
                      U.S.D.C. (W.D. Tex.) Case No. 3:21-cv-71
                                 Original Complaint
